Title: From George Washington to James McHenry, 28 February 1797
From: Washington, George
To: McHenry, James


                        
                            Dear Sir 
                            Tuesday Morning 28th Feb. 1797
                            
                        
                        Let me entreat you to attend early this morning to a fit character as a Comr
                            to attend the proposed Treaty with the Indians, by Mr Morris; and on this head, and on the
                            message proper to accompany the nomination, I wish you would advise with Colo. Pickering;
                            who has had more to do in Indian Affairs than any other Officer now in the Government, and
                            perhaps may more readily think of a proper person to be entrusted.
                        As it is several days since the application was made, I wish to make the
                            nomination without further delay. If a Gentleman from New Jersey, Delaware, or Maryland
                            could be obtained—it wd be desirable; or from Connecticut; and I believe Mr Learned is in
                            Town—So is Mr Dexter both good characters—Something must also be done with the Military
                            Bill, this day. Yours always
                        
                            Go: Washington
                            
                    